Case 0:21-cv-61250-RS Document 1-20 Entered on FLSD Docket 06/15/2021 Page 1 of 7




                           Petition Exhibit 19


  Stratics Group. Inc.’s Response and Objections to Civil Investigative Demand
                                (March 15, 2021)
Case 0:21-cv-61250-RS Document 1-20 Entered on FLSD Docket 06/15/2021 Page 2 of 7
Case 0:21-cv-61250-RS Document 1-20 Entered on FLSD Docket 06/15/2021 Page 3 of 7
Case 0:21-cv-61250-RS Document 1-20 Entered on FLSD Docket 06/15/2021 Page 4 of 7
Case 0:21-cv-61250-RS Document 1-20 Entered on FLSD Docket 06/15/2021 Page 5 of 7




                                        4
Case 0:21-cv-61250-RS Document 1-20 Entered on FLSD Docket 06/15/2021 Page 6 of 7




                                        5
Case 0:21-cv-61250-RS Document 1-20 Entered on FLSD Docket 06/15/2021 Page 7 of 7




                                        6
